NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-1009
                                   ________________

                                   ANTWAUN BUSH,

                                                    Appellant

                                             v.

      CITY OF PITTSBURGH; CITY OF PITTSBURGH BUREAU OF POLICE;
            NATHAN HARPER, individually and in his official capacity;
       OFFICER DONALD SNIDER; OFFICER DANIEL JOSEPH PAGA, JR.;
         OFFICER CHARLES THOMAS; OFFICER MORGAN JENKINS;
         OFFICER CHARLES HENDERSON; OFFICER DAVID CANNON
                           ________________

                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-16-cv-00926)
                        District Judge: Honorable Cathy Bissoon
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                On September 24, 2019

                  Before: MCKEE, AMBRO and ROTH, Circuit Judges

                              (Opinion filed: June 11, 2020)

                                   ________________

                                       OPINION*
                                   ________________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
ROTH, Circuit Judge

         On January 30, 2014, Antwaun Bush initiated an action in Allegheny County

Court of Common Pleas by filing a praecipe for a Writ of Summons for injuries incurred

during his arrest nearly two years earlier. He named the City of Pittsburgh, Pittsburgh’s

former chief of police, and several police officers as defendants. He did not file a

complaint or a statement of intention to proceed. Roughly two and a half years later and

approximately four and a half years after the events that gave rise to his causes of action,

Bush initiated a separate action in United States District Court for the Western District of

Pennsylvania regarding the same events and against the same defendants, alleging both

state tort claims and federal claims under 42 U.S.C. § 1983. The District Court granted

the defendants’ motion for summary judgment on the ground that Bush’s claims were

time-barred. Bush has appealed. We will affirm the District Court’s grant of summary

judgment.

                                              I.

         We have jurisdiction over this appeal under 28 U.S.C. § 1291. In reviewing the

District Court’s decision granting summary judgment, we exercise plenary review.1

                                              II.

         In determining the statute of limitations for § 1983 claims, we apply “the personal

injury tort law of the state where the cause of action arose.” 2 In Pennsylvania, where



1
    Lupyan v. Corinthian Colls., Inc., 761 F.3d 314, 317 (3d Cir. 2014).
2
    Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009).
                                              2
Bush’s § 1983 claims arose, the statute of limitations for personal injury claims is two

years.3 Bush’s causes of action accrued on February 15, 2012, the date of his arrest. He

filed his complaint in District Court on June 22, 2016, approximately two and a half years

after the statute of limitation for his claims had expired. Bush argues, however, that the

statute of limitations for his claims brought in federal court was tolled as of January 30,

2014, when he filed a praecipe for a Writ of Summons in the Allegheny County Court of

Common Pleas.4

       Under Pennsylvania Rule of Civil Procedure 1007, filing a praecipe constitutes the

commencement of a civil action. Once a plaintiff has filed a praecipe for a Writ of

Summons, Pennsylvania law permits a defendant to request the prothonotary to order the

plaintiff to file her complaint.5 Forgoing this opportunity forecloses the defendant’s

ability to bring a statute of limitations defense. The rationale for this is simple: By not

taking advantage of the opportunity to compel the plaintiff to timely bring a complaint,

the defendant signals that he is unconcerned about the timeliness of that complaint.6

Thus, if a defendant has been timely served a praecipe for a Writ of Summons in the state

court in which the plaintiff ultimately brings his complaint, the statute of limitations is


3
  See 42 Pa. Cons. Stat. § 5524.
4
  See Allegheny County Court of Common Pleas Docket No. GD 14-001416.
5
  See Pa. R. Civ. P. 1037(a) (“[T]he prothonotary, upon praecipe of the defendant, shall
enter a rule upon the plaintiff to file a complaint. If a complaint is not filed within twenty
days after service of the rule, the prothonotary, upon praecipe of the defendant, shall
enter a judgment of non pros.”).
6
  See Galbraith v. Gahagen, 204 A.2d 251, 252 (Pa. 1964) (“[W]here the plaintiff has had
the summons served upon the defendant, and the defendant . . . is thus made aware of the
lawsuit pending against him, he cannot complain if the plaintiff takes his time and files
the complaint more than two years after service.”).
                                              3
tolled, and the plaintiff can file her complaint past the statutory period. Petitioner wants

to extend this rule to cases like the one at issue here, where the plaintiff, after filing and

serving a praecipe for a Writ of Summons in state court, files suit in federal court past the

relevant statute of limitations period. We decline to do so.

       Pennsylvania and federal law distinguish between actions commenced in state

court and federal court for the purpose of tolling.7 The tolling of a claim by virtue of its

initiation in state court does not transfer to claims subsequently brought in federal court.8

Thus, initiating a suit in state court by filing a praecipe for Writ of Summons does not toll

a separate action in federal court irrespective of the similarity of the claims.9 Had Bush

filed his complaint in state court, it would not be time-barred—but he did not do so.

                                              III.

       We will affirm the judgment of the District Court.




7
  See, e.g., Falsetti v. United Mine Workers of Am., 355 F.2d 658, 662 (3d Cir. 1966)
(rejecting contention that commencement of prior state court action served to toll the
limitations period for subsequently filed federal action); Ammlung v. City of Chester, 494
F.2d 811, 816 (3d Cir. 1974) (“The running of a Pennsylvania statute of limitations
against a federal cause of action is not tolled under Pennsylvania concepts of tolling by
the commencement of a similar suit in state court.”); Royal–Globe Ins. Cos. v. Hauck
Mfg. Co., 335 A.2d 460, 462 (Pa. 1975) (“An action in state court does not toll the
running of the statute of limitations against subsequent action in federal court.”).
8
  Ammlung, 494 F.2d at 816.
9
Id.
                                               4